Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/03/2022 has been entered.
	
Status of Claims
Receipt of Arguments/Remarks filed on 10/03/2022 is acknowledged. Claims 1, 5 and 15 are amended. Claims 2-4, 6, 8-13, and 16-24 are cancelled. Claims 25-34 are new.  Claim 7 is withdrawn. New Claims 29-34, which depend from Claim 7 are also withdrawn. Claims 1, 5, 14-15, and 25-28 are currently under examination and the subject matter of the present Office Action.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
	
Priority
This application, 16303013, filed 11/19/2018 is a national stage entry of PCT/US2017/033547, with an International Filing Date: 05/19/2017, and claims priority from Provisional Application 62338590, filed 05/19/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2022 was filed after the mailing date of the Advisory Action on 06/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-28 recites the limitation "roots" or “root”.  There is insufficient antecedent basis for this limitation in the claim. These claims depend from Claim 1. However, Claim 1 does not recite “roots” or “root” but rather generically recite “a plant part”. 
Claim 26 recites “the roots of the plant are deeper compared to the plant not contacted with the composition.” It is unclear what the Applicant means by the roots being deeper. Did the Applicant mean that that the roots are longer and can penetrate the soil more deeply, or something else?  As such, the metes and bounds of the claim is unclear.  In order to move prosecution forward, the Examiner will interpret the claim to mean that as the roots or the plant treated with β-cyclocitral (β-CC) is more elongated compared to the untreated plant.
Claim 27 recites that “the roots of the plant are more compact”, which is indefinite.  Claim 27 depend from Claim 1, which requires the method to be for “increasing the size of a plant or increasing the growth rate of a plant.”  As such, it appears that the limitation of the roots being compact in Claim 27 is outside the scope of Claim 1, i.e. increasing the size or the growth rate of the plant.  Thus, the claim is rejected.

Claim Interpretation
Absent a definition in the instant disclosure, the Examiner interprets nutrients to encompass “micronutrients” and “plant nutrients.” 
The instant disclosure relates that "improving growth refers to promoting, increasing or improving the rate of growth of the plant or increasing or promoting an increase in the size of the plant.” Because increasing tolerance to photooxidative stress correlates to plant growth and increasing chlorophyll content occurs with plant growth, the Examiner is giving the broadest reasonable interpretation and interprets the increased chlorophyll content and maximum operating efficiency of photosynthetic systems to be encompassed by “increasing the growth rate of a plant”. 
The specification does not define “irrigation”. In the absence of a definition, “irrigation” will be given its plain meaning which is to bring water to the plant from pipes, sprinklers, or other man-made means, rather than relying on rainfall alone. The Examiner is obliged to interpret the claim in the broadest way. Since a watering can, or indeed any container, can be considered as being an irrigation system, “irrigation” is interpreted as amounting to any way to deliver water in a man-made fashion.
Claim 27 recites “the roots of the plant are more compact”. Absent a definition in the disclosure, the Examiner will interpret this recitation broadly to encompass having higher density of root system. 
Claim 28 recites “increase in primary root growth…”.  The Examiner will give this the broadest reasonable interpretation to encompass increased root length. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 14-15, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (Journal of Experimental Botany, cited in the IDS filed 01/25/2021), hereinafter Lv, and in view Takesawa et al. (Molecular Breeding), hereinafter Takesawa, and Schlicht et al. (The Plant Journal), hereinafter Schlicht, and Salt et al. (Physiological and Molecular Plant Pathology, cited in the IDS submitted 01/25/2021), and of Jayakannan, J. (Journal of Experimental Botany, Vol. 64, No. 8, pp. 2255–2268, 2013), hereinafter Jayakannan, and evidenced by H. Stutz, N. Bresgen & P. M. Eckl (Free Radical Research), hereinafter Stutz.

Applicants Claim
Applicants claim a method for increasing the size of a plant or increasing the growth rate of improving growth in a plant,, the method comprising exogenously contacting a composition comprising an effective amount of β-cyclocitral by irrigation; wherein the growth rate or size of the plant is increased by at least 20% and at least 25% compared to a plant not contacted with the composition; wherein after the contact, the roots are deeper, more compact, and there is an increase in primary, lateral, or crown root, compared to a plant not contacted with the composition; further comprising one or more fertilizers, micronutrients, insecticides, fungicides, nematicides, bactericides, acaricides, herbicides, plant nutrients, rooting stimulants, chemosterilants, semiochemicals, repellents, attractants, pheromones, feeding stimulants, microbial inocula, or entomopathogenic bacteria, viruses, or fungi; wherein the effective amount of one or more apocarotenoids is in a concentration of about 0.01 M to about 100 mM in the composition; wherein the apocarotenoid is retinal. 

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Lv teaches that light provides signals to regulate diverse mechanism of plant growth and development, but excess light can trigger imbalanced reactive oxygen species that damage DNA, proteins, and lipids (Introduction, 1st paragraph). Lv teaches β-cyclocitral as a signaling intermediate linking the cytoplasm and nucleus during increasing tolerance of Arabidopsis to photooxidative stress under excess light, and that the increased tolerance to this stress is essential for plant growth (p. 4720, R. Col., 2nd paragraph). When exposed to excess light, β-cyclocitral enhances the tolerance of Arabidopsis to photooxidative stress by preserving photochemical efficiency and by reducing chlorophyll bleaching (p. 7421, R. Col., last paragraph to p. 4722, L. Col., 1st paragraph). 
Lv describes the experiments wherein the leaf is injected with SA at a concentration of 0.5 mM; the treatment with ß-CC and excess light (EL) was performed by placing mature Arabidopsis plants in a transparent airtight box in a growth chamber for 4 h under controlled conditions of light and temperature, and pure ß-CC were deposited in cotton followed by transferring to an EL growth chamber (p. 4720, Materials and Methods). Because Lv teaches application of both SA and ß-CC, Claim 14.
Importantly, Lv relates how ß-CC upregulates GST transcriptional expression (Abstract). Lv shows that ß-CC could promote GSTs in response to EL, and ß-CC depended on SA to reduce ROS production in the early phase of EL illumination. Therefore, ß-CC inhibited ROS accumulation in chloroplasts when plants were challenged by EL and upregulates SA concentration in EL acclimation (pp. 4723, 4727-4728; Fig. 7). Lv created a model contemplating the mechanism for ß-CC-induced SA signaling enhancing EL acclimation.

    PNG
    media_image1.png
    651
    515
    media_image1.png
    Greyscale

Figure 1. Lv Fig 8 model mechanism 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Lv does not expressly teach the contact method to be by irrigation as required in Claim 1, and does not describe the method is for increasing size of plant or growth rate. 
Regarding increasing the size of plant or the growth rate by at least 20% or 25% in Claims 1 and 5, Lv teaches that ß-CC is signaling intermediate that plays an important role in increasing tolerance of Arabidopsis to photooxidative stress under EL, and that this tolerance increase is essential for plant growth (p. 4720, R. Col., 2nd paragraph). The reference demonstrates the effects of β-cyclocitral on photosensitivity in leaves, and that that the chlorophyll content is about 20% higher β-cyclocitral-treated plants compared to wild-type (WT), and greater than 25% higher in plants treated with β-cyclocitral and salicylic acid, while the maximum operating efficiency of photosynthetic systems II (PSII) is 50% higher for WT with β-cyclocitral compared with WT alone (p. 7420, R. Col., last paragraph; Fig. 1). Thus, this reads on the feature of increasing growth rate in plants. 
Takesawa is in a related field of endeavor and teaches cultivation of rice in cooler temperature.  Takesawa generated transgenic rice plants with a rice encoding GST under the control of a maize ubiquitin promoter. Takesawa comprehends that GSTs is responsible for tolerance to various stresses such as cold, salt and drought by detoxification of xenobiotic compounds and reactive oxygen species (ROS) (Abstract). Takesawa’s study involved putting seeds on culture dishes in 10 mm deep water and incubation either at 15 °C under artificial light, or at 13 °C in the dark. After the shoots emerged 3 mm out of husks they were put into agar and then water was added to submerge the agar surface and the seedlings incubated at 15 °C under artificial light, thereby reading on irrigation. After 13 days the lengths of shoots and roots were measured (p. 96, L. Col.). Takesawa demonstrated that the transgenic lines had enhanced germination and growth rates at low temperature grown under submergence (Abstract). The rate of growth of germinated seeds of GST transformants was faster than non-transformant (Figure 7; p. 99, R. Col.). One transformant L16 was about 30 mm in length compared to 20 mm of non-transformant, which renders the at least 20% and 25% increase obvious, as well as the limitation in Claim 26 and 28.
Furthermore, members of apocarotenoids have already been shown to increase lateral root formation of plants. Schlicht is in a related field and teaches the method for regulating plant growth by application of apocarotenoids to plants, treating seedlings with apocarotenoids retinal, retinol, retinoic acid, D’orenone (p. 715, L. Col., 4th paragraph). Schlicht shows that at higher concentration (4–400 µM), D’orenone completely stopped root hair growth (Figure 1a, b; ~100% at 400 µM), but lateral roots were slightly increased (p. 710, L. Col., 2nd paragraph). D’orenone also promoted root system complexity by increasing the lateral root density (Fig. 4; p. 713, L. Col., last paragraph). Schlicht shows that retinal at 4 µM affected the relative growth rate of root hairs by about 25% compared with control (p. 710, L. Col., 3rd paragraph; Fig. 1a), thereby rendering obvious the alteration of the lateral root formation and the plant growth is improved by at least 20% and at least 25%. 
Similarly, Salt also teaches the administration of exogenous β--ionone via stem injection to plants, being active at 0.15 ppm, and that this application resulted in changes in plant growth. Salt recites that plant height increase was accelerated by an average of 20–30%, flowering was markedly accelerated and apical dominance was weakened (Abstract; Tables 1-2). 
Regarding the irrigation, if Takesawa does not render the method obvious, Jayakannan assists in curing the deficiency. Jayakannan is in the same field of endeavor, and looks at SA-mediated adaptation of plant to salt stress (Abstract). Jayakannan describes the study wherein pots containing a peat/perlite/vermiculate soil mixture was drenched overnight with growth nutrient solution and Arabidopsis seeds were placed on top. After 3 weeks, pots were irrigated with nutrient solution supplemented with 50 µM SA for an hour and then exposed to salt stress (p. 2257, L. Col.; Fig. 1; Table 1). 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Schlicht, Salt, and Takesawa to Lv, and use ß-CC to increase the size of a plant, thereby obtaining longer, bigger, and denser root system with reasonable expectation of success. Lv has taught that ß-CC promotes the upregulation of GST in Arabidopsis plant under abiotic stress condition, specifically in excess light, and that ß-CC inhibited ROS accumulation. Similarly, Takesawa comprehends how GSTs is responsible for rice tolerance to abiotic stresses and ROS, showing the effect on growth when plants are grown at 15 °C under artificial light, or at 13 °C in the dark. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lv and Takesawa and understand that ß-CC upregulates GST and increase tolerance of plant to abiotic stresses to promote plant growth. Consequently, knowing that GST increases root elongation and health through the teachings of Takesawa, an artisan would apply ß-CC to upregulate GST and obtain plants with increased root growth such as elongated roots. Furthermore, Schlicht and Salt have shown that apocarotenoids increase the growth rate of plants. Specifically, Schlicht has taught that D'orenone can improve the density of the root system. D'orenone, also called C18 β-apo-13-carotenone, and like β-cyclocitral, is also a byproduct of β-carotene, as evidenced by Stutz et al. (Table 1). Salt has taught that exogenous application of β--ionone accelerated plant height increase by an average of 20–30%, flowering was markedly accelerated and apical dominance was weakened. β—ionone is also a byproduct of β-carotene and is structurally similar to β-cyclocitral, as evidenced by Stutz et al. (Table 1).As such, a person skilled in the art would also try other apocarotenoids related to D’orenone and β—ionone to increase plant growth rate or obtain root system which are longer or denser, and would try ß-CC because Lv has already shown its advantages and its effect on GST, and Schlicht and Salt have shown that exogenous application of apocarotenoids related ß-CC are able to provide such desired properties. One would have been motivated to do so with reasonable expectations of success in order to obtain additional products and composition for the same purpose with improved properties or additional gains.
Further with regards to Claims 26-28, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same composition is being administered by the same mode of administration in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.    Thus, either expressly or inherently implied, each and every limitation of the instant claims is obvious.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jayakannan and Lv and apply a plant growth composition comprising the nutrients taught by Jayakannan, and use the irrigation technique taught by Jayakannan. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The nutrients, nor the manner of application by irrigation, do not impact the composition in a manner that modifies its function and application. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the concentration of ß-CC in Claims 15 and 25, Lv does not describe a particular concentration but rather relates that 50 µL of pure ß-CC was used for the treatment. However, Lv teaches 0.5 mM of SA, and it would be reasonable for one skilled in the art to start with the same concentration of reactant, i.e. ß-CC, and adjust accordingly. While the exact concentration is not disclosed by Lv, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of concentration of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration. NOTE: MPEP 2144.05.
Alternatively, a person skilled in the art would look to the effective concentrations of other apocarotenoids such as that taught by Schlicht’s for D’orenone or retinal, and Salt’s concentration for exogenous β--ionone. 

Response to Arguments:
 Applicant traverses the 103 rejection over Schlicht in view of Zhang, and further in view of Lv.  Applicant reasons that the rejection is moot in light of the cancellation and amendment of the claim.  Additionally, Applicant reasons that Schlicht and Zhang fail to teach that the composition comprises β-cyclocitral, and that β-cyclocitral was applied on a wick of cotton to increase the contact area with the air and consequently to enhance their volatilization in the airtight box, and not directly applied to plant.
The Examiner has considered the argument and found them unpersuasive.  The rejection supra now relies on Lv as primary art being modified by Schlicht, Takesawa, and Jayakannan. Lv is relied on to teach treatment of plant with β-cyclocitral. Takesawa and Jayakannan are relied on to teach the application by irrigation, which is a well-known method.  As such, the prior art taken as a whole renders the instant claim obvious.

Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616